Citation Nr: 1127887	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The appellant served on active duty from January 1949 to October 1952, and from January 1953 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened and denied claims for service connection for bilateral hearing loss and tinnitus.  

The issues on appeal were previously before the Board in August 2010.  At that time, the Board determined that new and material evidence had been received to reopen the claims.  The Board then denied the claims of entitlement to service connection for hearing loss and tinnitus on the merits.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  By Order dated March 1, 2011, the Court granted a joint motion to remand the appeal and remanded the case back to the Board for compliance with the instructions included in the joint motion.  It was specifically noted in the joint motion that the parties were in agreement with the Board's determination to reopen the claims based on the submission of new and material evidence.  The issues on the title page have been styled to reflect this development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The joint motion for remand which is referenced in the Introduction faulted the Board in failing to assist the Veteran with development of the claim.  It was noted that the Veteran reported he was subjected to a near miss from a rocket or mortar while serving in Vietnam.  The joint motion directed the Board to attempt to obtain corroboration of the reported event if the appellant provided sufficient information to attempt such corroboration.  A review of the claims file demonstrates that the Veteran has reported that the alleged explosion occurred in either October or November 1968, or in January 1969, while he was stationed in Pleiku.  The Board finds the statements from the Veteran are sufficient that attempts can be made to attempt to corroborate the incident in question.  

The Veteran's service personnel records have not been associated with the claims file.  These records should be obtained to the extent possible.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain, to the extent possible from the appropriate sources, the Veteran's service personnel records.  Any and all negative responses should be properly documented in the claims folder, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Thereafter, contact the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate authority and attempt to verify the occurrence of the claimed mortar or rocket attack which reportedly occurred while the Veteran was stationed in Pleiku sometime in October or November 1968, or in January 1969.  To the extent possible, provide the JSRRC with copies of the Veteran's personnel records showing service dates, duties, and units of assignment.  The JSRRC should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information which might corroborate the claimed event.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



